Order filed August 31, 2021




                                         In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00824-CR
                                   ____________

                      THE STATE OF TEXAS, Appellant

                                          V.

                    AUSTIN REYES-CISNEROS, Appellee


             On Appeal from County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 2232126

                                    ORDER

      This appeal is brought an order signed December 2, 2020, by the trial court.
The State has notified this court that order was vacated by the trial court on August
17, 2021. Accordingly, it appears the State’s appeal is moot and the appeal should
be dismissed for want of jurisdiction.

      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before September 9, 2021, containing the order, if any, signed by the
trial court on August 17, 2021, vacating the trial court’s order of December 2,
2020.

        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

        If the record is supplemented with an order vacating the order being
appealed, the court will consider dismissal of the appeal on its own motion for
want of jurisdiction unless any party files a response on or before September 30,
2021, showing meritorious grounds for continuing the appeal.



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.